On Motion for Rehearing.
Mr. Justice Wolverton
delivered the opinion.
4. In their petition for rehearing counsel for appellant strongly urge upon the attention of the court the point made in their original brief and argument, but not con*422sidered in the opinion, namely, that the plaintiffs could not maintain their suit to quiet title without first having tendered and paid into court the amount of the taxes and costs for which the premises were sold at the tax sale, together with all taxes since paid by the purchaser, and interest, as provided by statute (B. & O. Comp. § 3128, and latter clause of section 3135). The point was not deemed vital, which accounts for its being passed over. We have now carefully reexamined the question involved, and, notwithstanding the able and exhaustive presentation thereof in the petition, are borne to the same conclusion as before. The simple solution of the problem is to be found in the fact that the foreclosure by Page of his mortgage cut off the tax charge against Mary A. Twilight for which her interest in the property was subsequently attempted to be sold, as there can be no reasonable doubt from the record that the mortgage antedated the tax. Mrs. Twilight therefore was taxed upon her derivative title, or such interest only as she had in the property subject to the mortgage; and when the mortgage was foreclosed, and a deed executed in pursuance thereof, it supplanted the estate taxed, and Page succeeded to the absolute fee-simple title, so that there was no vestige of her estate left upon which to found the tax title. The plaintiffs are not claiming through Mrs. Twilight’s derivative title, the one that was assessed to her, but through a superior and paramount title, one that was affected in no way by the tax proceedings and sale; so that they are not asserting title to the land as against a party claiming under a tax sale of their estate or title, within the purview of the statute sought to he invoked. This seems to us to be the logical sequence of the doctrine of Middleton v. Moore, 43 Or. 357 (73 Pac. 16), which controlled the main opinion, and which we yet believe to be sound. Rehearing Denied.